Abatement Order filed February 4, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00237-CR
                                 ____________

                         RYAN COLEMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 337th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1619943


                            ABATEMENT ORDER

      The reporter’s record in this case was due May 10, 2019. See Tex. R. App.
P. 35.1. The complete record has not been filed. On December 10, 2019, this court
ordered the court reporter, Arlene Webb, to file the record within 30 days. When
the court reporter failed to file Volumes 1, 7, 9, and 10 of the record within 30
days, and instructed the court reporter that if the record was not filed, the court
may order the trial court to conduct a hearing to determine the reason for failure to
file the record. The record has not been filed with the court. No response or request
for extension has been filed.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s
record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 337th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record before the date set for the hearing, the appeal will be reinstated, and the trial
court need not hold a hearing.

                                    PER CURIAM


Panel consists of Justices Zimmerer, Spain and Hassan.